[garymuto2019may1001.jpg]
May 1, 2019 VIA EMAIL Gary Muto Dear Gary: On behalf of the Board of Directors
(the “Board”) of Ascena Retail Group (“Ascena” or the “Company”) I’m excited to
offer you a promotion to Chief Executive Officer of the Company! The following
are the terms and conditions of our job offer to you and replace any and all
previous offers or discussions concerning your employment, effective May 1, 2019
(the “Effective Date”). Job Title: Chief Executive Officer of the Company. On
the Effective Date, you will be appointed to the Board. While you are employed
by the Company, the Company will nominate you for re-election to the Board each
time that your term on the Board would otherwise expire. You agree to resign
from the Board upon the termination of your employment for any reason. Duties
and Responsibilities: As Chief Executive Officer, you will perform the customary
duties and have the customary responsibilities and authorities of such position,
as well as such other duties commensurate with such position as may be
reasonably assigned to you from time to time by the Board. You agree to
faithfully serve Ascena and devote substantially all of your working time,
attention and energies to the business of Ascena, its subsidiaries and
affiliated entities. You agree not to engage in any other business or employment
without the written consent of the Board except as otherwise specifically
provided herein. You may perform uncompensated services in connection with
either the management of personal investments or with charitable or civic
organizations, provided that such activities do not interfere with your duties
and responsibilities. Reporting To: The Board Location: New York, NY Effective
Date: May 1, 2019 Page 1 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1002.jpg]
Annual Pay Rate (Base Salary): $1,000,000 You may be considered for an annual
performance evaluation to increase (but not decrease) base salary as part of the
standard performance evaluation cycle. Any corresponding pay adjustments will be
based on your performance, business results, economic and competitive factors,
and approval from the Board in its sole discretion. Incentive Compensation: Cash
Bonus: From and after the Effective Date, you will continue to participate in
the Incentive Compensation (“IC”) program at a target level of 150% of your
annual base salary. Your initial annual target level (100% performance) is
$1,500,000, provided, that such target level may be reviewed for increase, but
not decrease other than in connection with an across-the-board reduction prior
to a Change in Control (as defined below) that affects senior executives of the
Company. Maximum annual payout is double your target level (i.e., 200% of
target), or $3,000,000. Payments shall be made in the same form and timing as
made to other senior executives of Ascena. The IC program is governed by the
terms and conditions of the Ascena 2016 Omnibus Incentive Plan, as amended (or
any successor plan) (the “2016 Plan”). Transformation Bonus: You will continue
to participate in the Transformation Bonus Program at the same level in effect
as of the Effective Date. Your participation and awards are subject to the terms
and conditions of the Transformation Bonus Program plan and Award Agreements
thereunder. Long Term Incentives: Simultaneously with the execution of this
Letter, the Compensation and Stock Incentive Committee of the Board (the
“Compensation Committee”) has approved and shall grant on the Effective Date a
one-time long-term incentive award promotion grant of performance based equity
(approximately 60% will be granted as Restricted Stock Units (“RSUs”) and
approximately 40% will be granted as Non-Qualified Stock Options (“NQSOs”))
equal to a value of $3,850,000 on the Effective Date (the “Promotion Grant”).
The number of RSUs granted pursuant to the Promotion Grant will be determined
based on the closing price of the Company’s common stock on the date of grant
and the number of NQSOs granted pursuant to the Promotion Grant will be
determined using the Black-Scholes value of the NQSOs (as determined by the
Company) as of the date of grant. The Promotion Grant will vest as follows,
subject to your continued employment from the grant date through the applicable
vesting date: 25% of each of the RSUs and NQSOs will be eligible to vest if the
closing price of the Company’s common stock equals or exceeds $3 per share for a
20-consecutive trading day period on or prior to the third anniversary of the
grant date (the “$3 Hurdle”); an additional 25% of each of the RSUs and NQSOs
will be eligible to vest if the closing price of the Company’s common stock
equals or exceeds $5 per share for a 20- consecutive trading day period on or
prior to the third anniversary of the Page 2 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1003.jpg]
grant date (the “$5 Hurdle”); and the remaining 50% of each of the RSUs and
NQSOs will be eligible to vest if the closing price of the Company’s common
stock equals or exceeds $7 per share for a 20-consecutive trading day period on
or prior to the third anniversary of the grant date (the “$7 Hurdle” and
together with the $3 Hurdle and $5 Hurdle, the “Hurdles”); provided, however, if
the $3 Hurdle, $5 Hurdle and/or the $7 Hurdle is actually achieved prior to the
second anniversary of the grant date, the portion of the RSUs and Options
related to the achievement of the $3 Hurdle, $5 Hurdle and/or $7 Hurdle that was
actually achieved prior to the second anniversary will vest on the second
anniversary of the grant date, subject to your continued employment from the
grant date through the second anniversary of the grant date, except as expressly
provided herein. If the $3 Hurdle, $5 Hurdle and/or $7 Hurdle is not actually
achieved by the third anniversary of the grant date, all RSUs and NQSOs that did
not vest as of the third anniversary will be forfeited for no consideration. The
Promotion Grant shall be subject to the terms and conditions of the 2016 Plan,
applicable Award Agreements thereunder and Plan Description/Prospectus and is
conditioned on your timely execution of the Restrictive Covenant Agreement (as
defined below). Subject to your continued employment, you will next be
considered for a long term incentive award grant during the first annual long
term incentive award grant cycle occurring after the Effective Date (i.e., Fall
2019). The long term incentive awards granted to you in 2017, consisting of
time- vested awards (the (“2017 Time-Vested Awards”), performance-vested awards
(“2017 Performance-Vested Awards”) and an additional time- vested award
(“Additional RSU”) will remain outstanding in accordance with the terms thereof.
All grants are subject to the terms and conditions of the 2016 Plan, applicable
Award Agreements and Plan Description/ Prospectus. and are conditioned upon your
timely execution of, and compliance with, the Company’s restrictive covenant
agreement containing a non-competition, non-solicitation and other provisions
(“Restrictive Covenant Agreement”), which shall be substantially in the form
provided to you previously, except that (i) your post-termination Non-Compete
Period shall be for one year following your termination for any reason, (ii)
your post-termination Non- Solicit Period shall be for two years following your
termination for any reason, and (iii) such restrictions shall apply without any
requirement of the Company to make additional payments to you in the event of
your termination by the Company without “Cause” (as defined below) or your
termination for “Good Reason” (as defined below) and if you are receiving
severance payments and benefits as provided under this letter. In the event of
your termination by the Company without Cause or your termination for Good
Reason prior to a “Change in Control” (as defined in the Company’s Executive
Severance Plan (“ESP”) as of June 1, 2017) (a Page 3 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1004.jpg]
“Qualifying Termination”), the Promotion Grant will be treated as follows,
subject to your timely execution and non-revocation of a release used in
connection with the ESP (the “Release Condition”):  You will become vested in a
pro rata portion of any outstanding and unvested RSUs and NQSOs for which the
applicable Hurdle(s) were actually achieved prior to your Qualifying
Termination. Such pro rata portion will be calculated by multiplying the number
of RSUs and NQSOs eligible to vest based on the actual achievement of the
applicable Hurdle by a fraction, the numerator of which is the number of days
from the grant date of the Promotion Grant until the termination date and the
denominator of which is 1,095. NQSOs that become vested on your Qualifying
Termination will remain exercisable for 6 months but in no event later than the
expiration date. In the event that your employment with the Company terminates
due to your death or Disability (as defined in the 2016 Plan) prior to the
second anniversary of the grant date of the Promotion Grant, then subject to
your (or your estate’s or legal representative’s) satisfaction of the Release
Condition, the portion of the RSUs and NQSOs for which the applicable Hurdle(s)
were actually achieved prior to the date of termination will become immediately
vested. NQSOs that become vested on your termination due to death or Disability
will remain exercisable for 6 months but in no event later than the expiration
date. In the event of your “Change in Control Related Termination” (as defined
in the ESP as of June 1, 2017) and notwithstanding Section 2.2(c) of the ESP as
of June 1, 2017, the Promotion Grant will be treated as follows:  In the event
of your Post-Change in Control Termination (as defined in the ESP as of June 1,
2017), and provided that, on or prior to such Post-Change in Control Termination
the $3 Hurdle has been satisfied, you will become vested in a portion of the
RSUs and NQSOs based on linear interpolation (rounded to the nearest one-
hundredth) between the (x) closing price of the Company’s common stock for the
20-consecutive trading day period immediately preceding the Post-Change in
Control Termination (the “Termination Date Price”) and (y) the Hurdles between
which the Termination Date Price falls (i.e., between the $3 Hurdle and $5
Hurdle or between $5 Hurdle and $7 Hurdle). By way of example only, if the
Termination Date Price is $4, you will become vested in (i) the portion of the
RSUs and NQSOs that vest based on the achievement of the $3 Hurdle to the extent
not vested in accordance with this letter prior to the date of your Post-Change
in Control Termination and (ii) an additional 50% of the tranche of the NQSOs
and RSUs that would vest upon actual achievement of the $5 Hurdle (i.e., an
additional 12.5% of the RSUs and NQSOs granted Page 4 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1005.jpg]
pursuant to the Promotion Grant). If the Promotion Grant remains outstanding
following the Change in Control, the Hurdles shall be reasonably adjusted to
account for the impact of the Change in Control. Any portion of the RSUs and
NQSOs granted pursuant to the Promotion Grant that do not vest based on this
paragraph will be forfeited for no consideration on the date of your Post-Change
in Control Termination.  In the event of your Pre-Change in Control Termination
(as defined in the ESP as of June 1, 2017), and provided that, on or prior to
the date that the Change in Control is consummated the $3 Hurdle has been
satisfied, the cash payment you will receive pursuant to Section 2.2(c) of the
ESP as of June 1, 2017, will include payment in respect of a portion of the RSUs
and NQSOs based on linear interpolation (rounded to the nearest one-hundredth)
between the (x) closing price of the Company’s common stock for the 20-
consecutive trading day period immediately preceding the Change in Control (the
“CIC Closing Date Price”) and (y) the Hurdles between which the CIC Closing Date
Price falls (i.e., between the $3 Hurdle and $5 Hurdle or between $5 Hurdle and
$7 Hurdle). By way of example only, if the CIC Closing Date Price is $4, the
cash payment you will receive pursuant to Section 2.2(c) of the ESP as of June
1, 2017, will include payment in respect of (i) the portion of the RSUs and
NQSOs that vest based on the achievement of the $3 Hurdle to the extent not
vested in accordance with this letter prior to the date of your Pre-Change in
Control Termination and (ii) an additional 50% of the tranche of the NQSOs and
RSUs that would vest upon actual achievement of the $5 Hurdle (i.e., an
additional 12.5% of the RSUs and NQSOs granted pursuant to the Promotion Grant).
You will receive no payment under Section 2.2(c) of the ESP as of June 1, 2017,
for any portion of the RSUs and NQSOs granted pursuant to the Promotion Grant
that do not vest based on this paragraph will be forfeited for no consideration
on the date the Change in Control is consummated. In the event of your
Qualifying Termination, the long term incentive awards granted to you in 2017
will be treated as follows, subject to your satisfaction of the Release
Condition; provided, that, more favorable treatment may be provided for a
termination of employment without Cause or for Good Reason, in each case, in
anticipation of a Change in Control:  To the extent that your 2017 Time-Vested
Awards and/or the Additional RSU are outstanding and unvested at the time of any
such Qualifying Termination, the next tranche of either such award scheduled to
vest following any such Qualifying Termination will vest on the date of the
Qualifying Termination; Page 5 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1006.jpg]
 To the extent that your 2017 Performance-Vested Awards are outstanding and
unvested at the time of any such Qualifying Termination, a pro rata portion of
such awards will vest subject to the actual achievement of the applicable
performance goals and following the certification of the goals by the
Compensation Committee after the end of the applicable performance period. Such
pro rata portion will be calculated by multiplying the amount of the award
achieved upon the satisfaction of the applicable performance goals by a
fraction, the numerator of which is the number of days from the grant date until
the termination date and the denominator of which is the total days within the
applicable performance period. All pay and benefits otherwise remain subject to
the terms and conditions of the applicable plans, programs and policies. At
Ascena, an employment at-will relationship prevails and the employment
relationship can be terminated with or without Cause and with or without notice,
at any time, by either the employee or the employer. You shall participate in
the ESP, subject to its terms and conditions, provided, that any dispute in
connection with the ESP shall be determined by de novo review notwithstanding
any references to Committee authority under the ESP. Your participation in the
ESP shall be modified as follows: (i) you shall be eligible for severance in the
event of your termination by the Company without Cause (as defined in Section
1.5(b) of the ESP as of June 1, 2017, but modified as described under clause
(ii) below) or termination by you for Good Reason (as defined in Section 1.22 of
the ESP as of June 1, 2017 but modified as described under clause (iii) below),
which definition shall apply to you regardless of the occurrence of a Change in
Control (as defined in the ESP as of June 1, 2017); (ii) for purposes of your
definition of “Cause,” (A) Section 1.5(a) shall be deleted and replaced with the
following: “(a) conviction of a crime (including conviction or a nolo contendere
plea) involving the commission by the Participant of a felony or of a criminal
act involving, in the good faith judgment of the Board, fraud, dishonesty, or
moral turpitude but excluding any conviction which results solely from the
Participant’s title or position with Ascena and is not based on the
Participant’s personal conduct;” and (B) Section 1.5(b) shall be deleted and
replaced with the following: “(b) intentional and willful failure to
satisfactorily perform employment duties reasonably requested by the Board after
thirty (30) days’ written notice of such failure to perform, specifying that the
failure constitutes cause (other than as a result of vacation, sickness, illness
or injury);”. (iii) the definition of Good Reason shall also include any
material breach of this letter by the Company or failure by Ascena to pay your
compensation and benefits in accordance with this letter, in each case, subject
to the notice and cure provisions in the ESP, and for purposes of your
definition of “Good Reason,” Section 1.22(b) of the ESP shall be deleted and
replaced with the following: “(b)(I) prior to a Change in Control, any reduction
in the Participant’s base salary, other than a reduction that is uniformly
applied to similarly situated employees of not more than 10%; and (II) on or
after a Change in Control, any reduction in the Participant’s base salary and/or
benefits, other than a reduction that is uniformly applied to similarly situated
employees of not more than 10%;” Page 6 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1007.jpg]
(iv) your cash severance payment level under Section 2.2(a)(i) of the ESP
(relating to a non-change in control termination) shall be 24 months of base
salary and your cash severance level under Section 2.2(a)(ii) of the ESP
(relating to a change in control related termination) shall be 24 months of base
salary and bonus (as defined in the ESP); (v) your Continuation Period (as
defined in the ESP) shall not exceed 18 months; (vi) no mitigation provisions in
the ESP shall be applicable to you, however, provisions related to set-off
remain applicable to you; and (vii) if such ESP is adversely amended in any
material manner or terminated, you shall nonetheless remain eligible for
severance at the levels described herein, but you shall continue to be subject
to the terms and conditions of the ESP as if it continued to apply to you
without regard to any such amendment or termination. If your employment is
terminated due to your death or Disability, then in addition to any vested and
accrued benefits you are entitled to receive pursuant to the Company’s benefit
plans and programs, and subject to your (or your estate’s or legal
representative’s) satisfaction of the Release Condition, you (or your estate or
legal representative) will be entitled to receive a pro rata portion (based on
the number of days you were employed during the applicable performance period)
of your seasonal IC for the performance period in which your termination occurs,
calculated based on actual results for such performance period and paid at the
same time seasonal IC bonuses are otherwise paid. Notwithstanding anything to
the contrary, in no event shall there be any duplication of severance payments
or benefits under any plan, program or policy, under this letter or under the
Restrictive Covenant Agreement. Taxes: Any payments or benefits to be made or
provided to you pursuant to this letter shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state and local withholding tax laws. This letter is
intended to be exempt from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986 and the guidance promulgated thereunder, and
will be interpreted, administered and operated in a manner consistent with that
intent. Each payment to you shall be treated as a separate payment, and any
right to a series of installment payments is to be treated as a right to a
series of separate payments. Payments and benefits that may be provided to you
under the ESP shall be subject to Section 7.8 of the ESP. Entire Agreement: This
letter sets forth the entire agreement and understanding between you and the
Company relating to the subject matter hereof and supersedes any and all prior
agreements, arrangements and understandings, written and oral, relating to the
subject matter hereof, including the letter between you and the Company dated
June 1, 2017, but excluding your Award Agreements under the 2016 Plan and your
Award Agreements under the Transformation Bonus Program. Waiver and Release: In
consideration of the terms, conditions and benefits, monetary and otherwise, set
forth in this letter agreement, you hereby release and waive any and all legal
and contractual claims and claims of entitlement, known or unknown, that you
have or may have against Ascena and/or its affiliates, directors, officers or
employees, based on any facts, events or circumstances occurring through the
date you sign this letter, other than with respect to any outstanding equity
awards or vested, accrued benefits you may have under the terms and conditions
of any applicable plan or agreement. You hereby Page 7 107451833v8



--------------------------------------------------------------------------------



 
[garymuto2019may1008.jpg]
acknowledge that you are not aware of any claims you may currently have against
Ascena and/or its affiliates, directors, officers or employees. Please sign both
copies of this letter, keep one for your records and return one to me. Once
again, congratulations on your new position. Sincerely, I accept your offer as
specified above. /s/ Kate Buggeln /s/ Gary Muto Kate Buggeln Gary Muto Lead
Independent Director 4/29/19 5/1/19 Date Date Page 8 107451833v8



--------------------------------------------------------------------------------



 